internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-111360-99 date date legend x a b state state d1 llca lpa llcb lpb n m cc dom p si plr-111360-99 this responds to the letter dated date submitted on behalf of x requesting a ruling that the proposed restructuring described below will not terminate x’s subchapter_s_corporation status under sec_1362 of the internal_revenue_code facts x was incorporated under state law effective d1 x elected to be treated as a subchapter_s_corporation a and b are individual shareholders of x pursuant to an overall business plan a plans to form a single member limited_liability_company llca and a limited_partnership lpa under state law a plans to exchange n of a’s ownership_interest in x for a ownership_interest in llca subsequently a plans to transfer a’s remaining interest in x to lpa at the same time llca transfers its entire_interest in x to lpa in exchange a will receive a m limited_partnership_interest in lpa and llca will receive a n general_partnership interest in lpa similarly pursuant to an overall business plan b plans to form a single member limited_liability_company llcb and a limited_partnership lpb under state law like a b will exchange n of b’s ownership_interest in x for a ownership_interest in llcb subsequently b will transfer b’s remaining interest in x to lpb at the same time llcb transfers its entire_interest in x to lpb in exchange b will receive a m limited_partnership_interest in lpb and llcb will receive a n general_partnership interest in lpb neither llca lpa llcb nor lpb will elect to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes rather these entities will exist according to their default classification under sec_301_7701-3 of the procedure and administration regulations law and analysis sec_1361 of the code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1361 provides that to be a small_business_corporation a corporation must be a domestic_corporation which does not have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual cc dom p si plr-111360-99 sec_1362 provides that an s_corporation_election shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation any termination shall be effective on and after the date of cessation sec_1362 sec_301_7701-3t a of the temporary regulations provides that a business_entity not automatically classified as a corporation can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association_taxable_as_a_corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 of the procedure and administration regulations provides a default classification for an eligible_entity that does not make an election under sec_301_7701-3 a domestic eligible_entity with a single owner unless it elects otherwise is disregarded as an entity separate from its owner if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 here after completing the proposed reorganization a will be the sole owner of lpa owning n through llca a disregarded_entity and m directly similarly b will be the sole owner of lpb owning n interest through llcb a disregarded_entity and m directly because lpa and lpb are each treated as owned by single owners they will be disregarded for federal tax purposes and a and b each will be treated as directly owning x stock held by lpa and lpb respectively conclusions based solely on the facts submitted and representations made and provided that a and b are eligible s_corporation shareholders we conclude that a’s and b’s ownership of x stock through llca lpa llcb and lpb as described above will not terminate x’s s_corporation_election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to x cc dom p si plr-111360-99 sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
